Case 5:20-cv-05036-TLB Document 50              Filed 05/18/20 Page 1 of 8 PageID #: 1981



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION

FAYETTEVILLE ARKANSAS
HOSPITAL COMPANY, LLC, et al.                                                   PLAINTIFFS

V.                                CASE NO. 5:20-CV-5036

AMNEAL PHARMACEUTICALS,
LLC, et al.                                                                   DEFENDANTS

                                   OPINION AND ORDER

         Before the Court are two ripe motions: Plaintiffs have filed a motion seeking

remand of this action to state court (Doc. 17), and separate Defendants Cardinal Health,

Walgreens Boots Alliance, Inc., Walgreen Co., Walgreen Eastern Co., Inc., and CVS

Pharmacy, Inc. (collectively, “moving Defendants”) request that the Court stay its

proceedings pending a final decision by the Judicial Panel on Multidistrict Litigation

(“JPML”) whether to transfer the action to multidistrict litigation (“MDL”). (Doc. 36). Having

considered all relevant materials, 1 the Court GRANTS Plaintiffs’ Motion to Remand (Doc.

17) and DENIES moving Defendants’ Motion to Stay (Doc. 36) for the reasons discussed

below.

                                      I. BACKGROUND

         Plaintiffs originally filed their complaint in the Circuit Court of Washington County,

Arkansas. The amended complaint makes six claims for relief: 1) Violations of the

Arkansas Deceptive Trade Practices Act; 2) Negligence; 3) Nuisance; 4) Unjust




1
  Plaintiffs filed a Memorandum Brief in Support of their Motion to Remand (Doc. 18).
Cardinal Health filed a Response in Opposition (Doc. 35), and Plaintiffs filed a Reply (Doc.
42). Plaintiffs also filed a Response in Opposition to moving Defendants’ Motion to Stay
(Doc. 43).


                                               1
Case 5:20-cv-05036-TLB Document 50              Filed 05/18/20 Page 2 of 8 PageID #: 1982



Enrichment; 5) Fraud and Deceit; and 6) Civil Conspiracy. These claims arise out of

Defendants’ alleged involvement in the nationwide opioid crisis, and more specifically

Defendants’ conduct as it relates to Arkansas. See Doc. 3.

       Defendant Cardinal Health, Inc. (“Cardinal”), with the consent of the other

defendants, removed the action to this Court. In its Notice of Removal (Doc. 1), Cardinal

argues that federal jurisdiction is proper pursuant to 28 U.S.C. §§ 1441 and 1331 because

Plaintiffs’ claims arise under federal law. Specifically, Cardinal argues that Defendants’

liability, as alleged by Plaintiffs, arises out of violations of a federal statute, the Controlled

Substances Act, 21 U.S.C. §§ 801 et seq., and its implementing regulations. After

removing the case to federal court, Cardinal also filed a notice with the JPML seeking

transfer to MDL No. 2804, In re National Prescription Opiate Litigation, in the Northern

District of Ohio. The JPML issued a conditional transfer order based on its assessment

that this case “involve[s] questions of fact that are common to the actions previously

transferred” to the MDL. (Doc. 36-1, Exh. 3).

       Plaintiffs then filed an Emergency Motion to Remand, arguing that the federal court

lacked subject-matter jurisdiction and seeking to have the case remanded before a final

decision by the JPML whether to transfer the matter to the opioid MDL. Moving

Defendants, in turn, filed a Motion to Stay, urging this Court to stay its proceedings until

the JPML made its final decision regarding transfer, since the case was likely to be

transferred, and Plaintiffs’ Motion to Remand is best addressed by the MDL.

                                       II. DISCUSSION

       The Court finds it appropriate to take up first Plaintiffs’ Motion to Remand. “It is

axiomatic that a court may not proceed at all in a case unless it has jurisdiction.” Crawford




                                                2
Case 5:20-cv-05036-TLB Document 50            Filed 05/18/20 Page 3 of 8 PageID #: 1983



v. F. Hoffman-La Roche Ltd., 267 F.3d 760, 764 (8th Cir. 2001) (citing Ex Parte McCardle,

7 Wall. 506, 514 (1868)). “Jurisdiction is power to declare the law, and when it ceases to

exist, the only function remaining to the court is that of announcing the fact and dismissing

the cause.” Ex Parte McCardle, 7 Wall. 506, 514 (1868). “[A] court has a special obligation

to consider whether it has subject matter jurisdiction in every case [including] the

concomitant responsibility to consider sua sponte the court's subject matter jurisdiction

where the court believes that jurisdiction may be lacking.” Hart v. United States, 630 F.3d

1085, 1089 (8th Cir. 2011) (quoting Clark v. Baka, 593 F.3d 712, 714 (8th Cir. 2010) (per

curiam)) (internal quotations and citations omitted, and modifications adopted). Because

of the singular importance of acting only within the scope of its subject-matter jurisdiction,

the Court finds it appropriate to consider the merits of the Motion to Remand before

turning to Defendants’ Motion to Stay.

       This is similar to the reasoning of the district court in Meyers v. Bayer AG, 143 F.

Supp. 2d 1044, 1048–49 (E.D. Wisc. 2001), which this Court finds persuasive. The court

in Meyers recognized that the court’s power to stay proceedings “is incidental to the power

inherent in every court to control the disposition of the causes on its docket with economy

of time and effort for itself, for counsel, and for litigants.” Landis v. North American Co.,

299 U.S. 248, 254 (1936). See also Clinton v. Jones, 520 U.S. 681, 706 (1997) (“The

District Court has broad discretion to stay proceedings as an incident to its power to

control its own docket.”). Nevertheless, based on its understanding of the primacy of

subject-matter jurisdiction, the Meyers court concluded that “a court's first step should be

to make a preliminary assessment of the jurisdictional issue.” Id. at 1048. “If this

preliminary assessment suggests that removal was improper, the court should promptly




                                              3
Case 5:20-cv-05036-TLB Document 50             Filed 05/18/20 Page 4 of 8 PageID #: 1984



complete its consideration and remand the case to state court.” Id. at 1049. But if the

issue of the court’s subject-matter jurisdiction “appears factually or legally difficult, the

court’s second step should be to determine whether identical or similar jurisdictional

issues have been raised in other cases that have been or may be transferred to the MDL

proceeding” such that allowing the MDL to decide the jurisdictional issue would “further

judicial economy and consistency.” Id. “Only if the jurisdictional issue is both difficult and

similar or identical to those in cases transferred or likely to be transferred should the court

proceed to the third step and consider the motion to stay.” Id. In deciding whether to stay

proceedings pending a potential transfer to an MDL in such a context, the Court should

consider (1) the potential prejudice to the non-moving party; (2) the hardship and inequity

to the moving party; and (3) the interests of judicial economy and efficiency. See id.;

Rivers v. Walt Disney Co., 980 F. Supp. 1358, 1360 (C.D. Cal. 1997); Adams v. Tyson

Foods, Inc., 2007 WL 1539325, at *1 (W.D. Ark. May 25, 2007).

                                   A. Motion to Remand

       An action may be removed from state to federal court if it is one in which district

courts would have original jurisdiction. 28 U.S.C. § 1441(a). This includes actions in which

the claim arises under the Constitution, laws, or treaties of the United States, known as

federal question jurisdiction. See 28 U.S.C. §§ 1441(c)(1)(A) & 1331. However, “[i]f at any

time before final judgment it appears that the district court lacks subject matter jurisdiction,

the case shall be remanded.” 28 U.S.C. § 1447(c). A conditional transfer order from the

JPML does not affect the jurisdiction of the transferor court or its ability to rule on pending

motions. JPML Rule 2.1(d).




                                               4
Case 5:20-cv-05036-TLB Document 50             Filed 05/18/20 Page 5 of 8 PageID #: 1985



       “[W]here a claim finds its origins in state rather than federal law [there is] a special

and small category of cases in which arising under jurisdiction still lies.” Gunn v. Minton,

568 U.S. 251, 258 (2013) (internal quotation marks omitted). In this “slim category” of

cases, federal question jurisdiction exists only when a federal issue is: “(1) necessarily

raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in federal court

without disrupting the federal-state balance approved by Congress.” Id. “[T]he mere

presence of a federal issue in a state cause of action does not automatically confer

federal-question jurisdiction.” Merrell Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 813

(1986). Whether removal jurisdiction is proper “must be determined by reference to the

well-pleaded complaint.” Id. at 808 (internal quotation marks omitted).

       Applying this framework to the amended complaint, the Court concludes that the

claims do not “arise under” federal law, and federal subject-matter jurisdiction is lacking.

Moving Defendants assert that the amended complaint necessarily raises substantial

federal issues because Plaintiffs rely on duties arising out of the federal Controlled

Substances Act (“CSA”) as the basis for at least some of their state-law claims.

Specifically, moving Defendants point to Plaintiffs’ allegations that Defendants failed to

report and halt suspicious orders as relying on duties that only arise out of the CSA and

related federal regulations and agency guidance. Looking at the complaint as pleaded,

however, the Court cannot conclude that the CSA is necessarily raised nor substantially

implicated by the pleadings. Plaintiffs have relied on state statutory and common law

theories for each of their claims. Ultimately, a court may conclude that Plaintiffs have not

pled an adequate basis for the duties they ascribe to Defendants, but that will be a matter




                                              5
Case 5:20-cv-05036-TLB Document 50             Filed 05/18/20 Page 6 of 8 PageID #: 1986



of state law and will not require any interpretation or application of the CSA. Therefore,

there is no federal question jurisdiction.

       The conclusion that there is no federal subject-matter jurisdiction is further

strengthened by the fact that the CSA itself does not provide a private right of action. See

Zink v. Lombardi, 783 F.3d 1089, 1113 (8th Cir. 2015) (noting that there is no private right

of action under federal law to enforce violations of the Controlled Substances Act). “Given

the significance of the assumed congressional determination to preclude federal private

remedies, the presence of the federal issue as an element of the state tort is not the kind

of adjudication for which jurisdiction would serve congressional purposes and the federal

system.” Merrell Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 814 (1986). In other words,

federal courts cannot permit parties to create federal question jurisdiction by implicating

a federal statute in a state-law tort claim and thereby circumvent Congress’s decision not

to create a federal right of action.

       In sum, the Court finds that, to the extent the amended complaint can be

considered to implicate the CSA, the federal question is not substantial, and its resolution

is not necessary for Plaintiffs to succeed on their claims. Furthermore, the fact that the

CSA does not provide for a private right of action indicates that Congress did not intend

that federal courts would exercise federal question jurisdiction to provide remedies under

the statute.

                                       B. Motion to Stay

       Having concluded that removal was improper, the Court need not reach and weigh

the factors relevant to whether to a stay is appropriate. However, the Court will address

Defendants’ assertion that since similar jurisdictional issues are raised in cases currently




                                              6
Case 5:20-cv-05036-TLB Document 50              Filed 05/18/20 Page 7 of 8 PageID #: 1987



pending before the MDL and the JPML has entered a conditional transfer order, this Court

should stay its proceedings in favor of allowing the MDL to resolve the matter of federal

question jurisdiction uniformly. Having concluded that there is no basis for federal subject-

matter jurisdiction in this case, the Court cannot find that the moving Defendants’ wish to

bring the question of jurisdiction to the MDL outweighs the Plaintiffs’ interest in prompt

resolution of their claims and the interests of judicial economy.

       The Court finds that the interests of judicial economy and efficiency weigh against

a stay in this case. The Court is mindful of the district court’s observation in Rivers v. Walt

Disney Co. that by proceeding when a matter might be transferred to an MDL, a court

risks having “needlessly expended its energies familiarizing itself with the intricacies of a

case that would be heard by another judge” and exerting effort that “will most likely have

to be replicated by the judge that is assigned to handle the consolidated litigation.” 980

F. Supp. 1358, 1360–61 (C.D. Cal. 1997). In this particular situation, however, the Court

agrees with the district court in Dunaway v. Purdue Pharma, L.P., that resolving the

jurisdictional question “will not require this court to immerse itself in the intricacies of the

case in full.” 391 F. Supp. 3d 802, 809 (M.D. Tenn. 2019). More importantly, the Court

agrees that the interests of judicial economy lie in “putting a case, as expeditiously as

possible, in a court that has the jurisdiction to resolve it,” and it cannot be efficient “for the

JPML to devote its time and attention to a transfer from one federal court to another, if

the ultimate legal reality is that neither court has or can have jurisdiction.” Id. For these

reasons, the Court concludes it is more efficient to remand the case than to stay it pending

a decision by the JPML.




                                                7
Case 5:20-cv-05036-TLB Document 50             Filed 05/18/20 Page 8 of 8 PageID #: 1988



       In weighing the relative harms to the parties, the Court finds that the harm to

Plaintiffs of a stay, which would delay the resolution of their jurisdictional challenge for an

unknown period of time, is significant. As the Dunaway court observed, “If transferred,

this case will join a veritable sea of others in the MDL court. There is no guarantee of

when that heavily burdened court would be able to address the important jurisdictional

issues raised here. This court, however, is prepared to address those jurisdictional issues

now.” Id. at 808. In contrast, Defendants argue that they will be harmed by having to

defend some cases in the MDL and other cases in state court rather than having them all

before the MDL. However, as the district court in Dunaway observed, this harm does not

result from the denial of a stay but rather from the grant of remand. Id. at 809. The Court

finds that there is no meaningful harm to Defendants of having this Court decide the

jurisdictional issue rather than allowing a lengthy delay until the motion to remand can be

taken up by the MDL.

                                     III. CONCLUSION

       For these reasons, Plaintiffs’ Motion to Remand (Doc. 17) is GRANTED and

moving Defendants’ Motion to Stay (Doc. 36) is DENIED. The case is REMANDED to the

Circuit Court of Washington County, Arkansas.

       IT IS SO ORDERED on this 18th day of May, 2020.



                                                    ____________________________
                                                    TIMOTHY L. BROOKS
                                                    UNITED STATES DISTRICT JUDGE




                                              8
